Opinion by
Cline, J.
The record shows that the lycopodium seed in question was put up in paper packages which, in turn, were packed in cases. The paper packages were marked “Lekteehurie, Moskau UD. S. S. R.” and the cases were marked “Soviet Union.” The seeds were incapable of being marked. The marking of the cases with “Soviet Union” meets the requirements of the Secretary of the Treasury (T. D. 48116) and the ruling reported in Abstract 42581. As Densten Felt & Hair Co. v. United States (27 C. C. P. A. 282, C. A. D. 101) held that the marking “U. S. S. R.” was not within the mandate of the statute because it is not in English words, it was held that the immediate containers here were not legally marked. Following Givaudan Delawanna, Inc. v. United States (22 C. C. P. A. 115, T. D. 47104), as neither the articles nor the immediate containers were marked, the protest was overruled.